tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list sep ep rats - legend taxpayer a ira x amount m amount o amount p extended period x date date date date date date date date financial_institution b attorney t state m page dear this is in response to your letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date taxpayer a authorized a distribution of amount m from ira x which she maintained with financial_institution b taxpayer a asserts that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to financial_institution b’s error in providing misleading information on date taxpayer a spoke with a retirement specialist at financial_institution b to discuss the possibility of taking a distribution of amount m from ira x to be used for purposes of purchasing a residence and the retum of amount m to ira x within the appropriate time period the retirement specialist informed taxpayer a about tax rules regarding distributions from an ira including the rules about distributions from ira’s after age the retirement specialist erroneously informed taxpayer a that she had extended period x to roll the distribution back into the ira since the distribution was used for the purchase of a home the retirement specialist indicated that otherwise the rollover time frame would be days relying on this information taxpayer a requested a distribution from ira x of amount m which taxpayer a received on or about date on date sec_3 and which were beyond the expiration of the 60-day rollover period but within extended period x taxpayer a returned amounts o and p respectively as rollover_contributions into ira x amounts o and p equal amount m taxpayer a first became aware of financial_institution b’s error when she received her year her year tax_return he suggested that taxpayer a should consult an attorney about requesting a 60-day waiver from the internal_revenue_service form 1099-r from financial_institution b after working with her cpa on taxpayer a promptly entered into a contract dated date for the services of attorney t to handle her ira distribution matters with the service however because of a lack of performance on the part of attorney t taxpayer a terminated his services on date and subsequently wrote a letter to the supreme court of state m conceming attorney t on date taxpayer a received a letter from the office of the chief disciplinary counsel of state m page informing taxpayer a that attomey t had been disbarred by the supreme court of state m and that taxpayer a should seek the advice of a private attomey conceming her options to receive restitution taxpayer a has submitted a letter from financial_institution b dated date in which financial_institution b confirmed that taxpayer a was advised by a financial_institution b retirement specialist that taxpayer a had extended period x to complete a rollover_distribution during a conversation on date taxpayer a further represents that she has not used amount m for any other purpose taxpayer a has represented that she was not a first-time_homebuyer at the time she received amount m on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code’ concerning extended period x sec_72 of the code provides that certain distributions for first home purchases may not be subject_to the additional tax under sec_72 relating to the 10-percent additional tax imposed under sec_72 on early distributions if the distribution from an individual_retirement_plan is a qualified_first-time_homebuyer_distribution as that term is described in sec_72 b c d or e sec_72 provides in general that a qualified_first-time_homebuyer_distribution means any distribution received by an individual to acquire a principal_residence before the close of the payment or distribution is received day after the day on which such sec_72 of the code provides a special rule where a failure to meet the requirements of sec_408 of the code is due to a delay in acquisition or cancellation of the purchase or construction of the residence the amount of the distribution from an individual_retirement_account may be contributed to an individual_retirement_plan as provided in sec_408 by substituting day’ for day in sec_408 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and page circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m was due to financial_institution b’s error in providing misleading information therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the service will treat taxpayer a's date and date contributions of amount o and p respectively to ira x as a rollover_contribution within the meaning of code sec_408 for purposes of this ruling the statute_of_limitations has not expired and calendar_year is an open tax_year please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact page sincerely yours ronan vflo- frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
